Mr. Justice Hernández
delivered the opinion of the court.
In the municipal court of the town of Barros, Carmelo Me-léndez filed a sworn complaint against Teclo Colón, charging him with the crime of assault and battery, committed as follows:
On July 11, 1908, in “Bauta Abajo” ward, within the municipal district of said town, while the complainant was in the house of his father, Luis María Meléndez, where several persons had assembled on the occasion of a musical entertainment, the accused had assaulted said complainant, Meléndez, and injured one of his ears with a razor.
Judgment having been rendered by said municipal court, Teclo Colón appealed therefrom to the District Court for the Judicial District of Ponce, which, after holding a new trial, convicted him of assault and battery with the commission of which crime he had been charged, and by judgment rendered on October 8,1908, he was accordingly sentenced to six months imprisonment in jail. Prom this judgment Colón took an appeal to this Supreme Court.
*81No bill 'of exceptions or statement of facts bas been filed with tbe record, nor bas tbe appellant made any written or oral argument in support of tbe appeal.
Upon an examination of tbe complaint in connection with tbe judgment, attention might be drawn to tbe fact that tbe appellant bas been sentenced to a penalty corresponding to aggravated assault and battery, although be bad been accused and convicted only of assault and battery, without expressly mentioning any qualifying circumstances. But we agree with tbe -fiscal that such an omission in tbe complaint and in tbe judgment does not divest the imputed offense of tbe character of an aggravated assault and battery, for tbe act described in tbe complaint, should be so designated, agreeably to paragraphs two and eight of section six, of tbe act defining that crime, approved March 10,1904. Such being tbe case, tbe sentence is perfectly in accord with tbe provisions of section eight of aforesaid act.
In support of this we may invoke tbe opinion delivered by this court in the case of Manuel Vilches et al. v. The People of Porto Pico, decided March 14, 1907 (12 P. R. Rep., 188), wherein through Mr. Justice Wolf, we said:
“Now as the complaint and the proof both show a case of aggravated assault and battery it was not necessary that the sentence should set forth the fact that the assault and battery was aggravated and the judgment’ must be presumed to follow the original complaint and proof submitted thereon.”
In tbe present case we have no statement of facts showing tbe result of tbe evidence introduced at tbe trial; but as in tbe complaint acts constituting tbe offense of aggravated assault and battery are described, and in tbe judgment Teclo Colón was declared guilty of tbe crime ivith ivhich he ivas charged, and moreover, be was sentenced to six months imprisonment in jail, a penalty corresponding to aggravated assault and battery, and not to simple assault and battery, we must infer that tbe evidence adduced at tbe trial showed tbe *82■existence of the offense of aggravated assault and battery in the absence of proof to the contrary.
However, we recommend as a good practice, that in similar ■cases the judgment should specify whether the offense where•on the accused stands convicted is a simple assault and battery •or an aggravated assault and battery, for then it will not be necessary to refer to the complaint and the evidence, in order to form an opinion as to the propriety of the punishment imposed.
As no fundamental error appears in the record which invalidates the judgment, the same should be affirmed, with all the costs against the appellant.

Affirmed.

Justices Figueras, MaeLeary and Wolf concurred.
Mr. Chief Justice Quiñones did not take part in the decision of this case.